203 P.3d 258 (2009)
226 Or. App. 263
In the Matter of K.M. M., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
K.M.M., Appellant.
300606737, A132055.
Court of Appeals of Oregon.
Submitted December 5, 2008.
Decided February 25, 2009.
James A. Palmer, Eugene, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that the record does not contain clear and convincing evidence that she is a danger to herself because of a mental disorder. The state concedes the insufficiency of the evidence. On de novo review, we agree that there is insufficient evidence to support the involuntary commitment.
Reversed.